DETAILED ACTION
			
Allowable Subject Matter

1.	Claims 1 - 20 are allowed over prior art of record.

					Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
After further search and consideration of Applicants' response and Terminal Disclaimer filed on 05/31/22, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “polymeric film has: a clarity of at least 80%; a visible light transmission of at least 85%; and a normalized micro-haze non-uniformity of not more than 12% across the polymeric film” as recited in claim 1.
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Keite-Telgenbiischer et al. (2017/0101556) disclose a polymeric film (6a) comprising: a first polymeric layer having two major surfaces (fig. 3), wherein the first polymeric layer comprises: a first polymeric matrix having a refractive index nj; and particles (domains) having a refractive index n2 uniformly dispersed within the first polymeric matrix; wherein the particles are present in an amount of less than 30 vol-%, based on the volume of the first polymeric layer, and have a particle size range of 400 nm to 3000 nm (for example, paragraph [0055]); and wherein n1 is different than n2 (for example, paragraph [0055]).

    PNG
    media_image1.png
    217
    470
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826